Pemberton, J.
(dissenting) — Section 1 of the juvenile code, Session Laws of 1913, p. 520, provides:
“This act shall he known as the ‘Juvenile Court Law’ and shall apply to all minor children under the age of eighteen years who are delinquent or dependent; and to any person or persons who are responsible for or contribute to, the delinquency or dependency of such children. . . . ” Rem. Comp. Stat., § 1987-1.
Section 2 provides:
“The superior courts in the several counties of this state shall have original jurisdiction in all cases coming tuithin the terms of this act. In all trials under this act, any person interested therein may demand a jury trial, or the judge of his own motion, may order a jury to try the case. In counties containing thirty thousand or more inhabitants, the judges of the superior court shall, at such times as they may determine, designate one or more of their number whose duty it shall be to hear all cases arising under this act. ■. . . ” Rem. Comp. Stat., § 1918-2.
The relator was charged with the offense of contributing to the delinquency of a minor under the provisions of § 17 of the juvenile code [Rem. Comp. Stat., § 1987-17]. This offense certainly arose under this act (the juvenile code act) because there is no other law upon that subject. Under the plain and unambiguous terms of the above statute, the juvenile judge of the superior court has exclusive jurisdiction “to hear all eases arising under this act.” The justice court had no jurisdiction, and the dismissal of the case by the justice court because of a lack of jurisdiction is no bar to this prosecution.
The writ should be denied.